Case 19-22639-GLT   Doc 30   Filed 07/26/19 Entered 07/26/19 15:11:35   Desc Main
                             Document     Page 1 of 9
Case 19-22639-GLT   Doc 30   Filed 07/26/19 Entered 07/26/19 15:11:35   Desc Main
                             Document     Page 2 of 9
Case 19-22639-GLT   Doc 30   Filed 07/26/19 Entered 07/26/19 15:11:35   Desc Main
                             Document     Page 3 of 9
Case 19-22639-GLT   Doc 30   Filed 07/26/19 Entered 07/26/19 15:11:35   Desc Main
                             Document     Page 4 of 9
Case 19-22639-GLT   Doc 30   Filed 07/26/19 Entered 07/26/19 15:11:35   Desc Main
                             Document     Page 5 of 9
Case 19-22639-GLT   Doc 30   Filed 07/26/19 Entered 07/26/19 15:11:35   Desc Main
                             Document     Page 6 of 9
Case 19-22639-GLT   Doc 30   Filed 07/26/19 Entered 07/26/19 15:11:35   Desc Main
                             Document     Page 7 of 9
Case 19-22639-GLT   Doc 30   Filed 07/26/19 Entered 07/26/19 15:11:35   Desc Main
                             Document     Page 8 of 9
Case 19-22639-GLT   Doc 30   Filed 07/26/19 Entered 07/26/19 15:11:35   Desc Main
                             Document     Page 9 of 9
